 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12   AKI T. OYA, SOUCHI OYA,                             Case No.: 3:18-cv-01999-H-BGS
13                                     Plaintiffs,
                                                         ORDER DENYING AS MOOT
14   v.                                                  PLAINTIFFS’ MOTION FOR
     WELLS FARGO BANK, N.A, et al.,                      LEAVE TO AMEND COMPLAINT
15
16                                  Defendants.
17
18
           On August 27, 2018, Plaintiffs Aki T. Oya and Souichi Oya (“Plaintiffs”) filed a
19
     complaint against Defendants Wells Fargo Bank N.A., Select Portfolio Servicing, Inc.,
20
     Magnum Property Investments, LLC, and Strategic Acquisitions, Inc. (collectively,
21
     “Defendants”). (Doc. No. 1.) On October 16, 2018, Plaintiffs filed a motion to amend the
22
     complaint. (Doc. No. 16.) On October 24, 2018 and November 2, 2018, Defendants filed
23
     oppositions to Plaintiffs’ motion to amend the complaint. (Doc. Nos. 18–19.) A hearing
24
     on the motion was scheduled for November 19, 2018.
25
           On November 2, 2018, the Court granted Defendants’ motions to dismiss and
26
     granted Plaintiffs leave to amend. (Doc. No. 21.) Given that the Court granted Plaintiffs
27
     leave to amend in its order granting Defendants’ motions to dismiss, Plaintiffs’ motion for
28

                                                     1
                                                                               3:18-cv-01999-H-BGS
 1   leave to amend the complaint is rendered moot. Insofar as Plaintiffs seek to add new claims
 2   to their complaint, the Court grants Plaintiffs leave to add those claims. See Fed. R. Civ.
 3   P. 15(a)(2) (“The court should freely give leave when justice so requires.”); Owens v.
 4   Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (explaining that the
 5   policy of granting leave to amend freely when justice so requires “is to be applied with
 6   extreme liberality” (citations omitted)). Defendants may challenge any new claims in a
 7   motion to dismiss.
 8         Accordingly, the Court denies as moot Plaintiffs’ motion for leave to amend the
 9   complaint. Plaintiffs may file an amended complaint on or before December 3, 2018 as
10   set out in the Court’s previous order. The Court vacates the November 19, 2018 hearing.
11         IT IS SO ORDERED.
12   DATED: November 7, 2018
13
                                                  MARILYN L. HUFF, District Judge
14                                                UNITED STATES DISTRICT COURT
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               3:18-cv-01999-H-BGS
